 1   SAMUEL D. CASTOR, ESQ. (NBN 11532)
     ANNE-MARIE BIRK, ESQ. (NBN 12330)
 2   Email: policy@switch.com
     SWITCH, LTD.
 3
     7135 South Decatur Ave.
 4   Las Vegas, Nevada 89118
     Telephone: 702/444-4111
 5
     JAMES D. BOYLE, ESQ. (NBN 08384)
 6   E-mail: jboyle@nevadafirm.com
     JOANNA M. MYERS, ESQ. (NBN 12048)
 7
     E-mail: jmyers@nevadafirm.com
 8   JESSICA M. LUJAN, ESQ. (NBN 14913)
     E-mail: jlujan@nevadafirm.com
 9   HOLLEY DRIGGS WALCH
     FINE PUZEY STEIN & THOMPSON
10   400 South Fourth Street, Third Floor
11   Las Vegas, Nevada 89101
     Telephone: 702/791-0308
12
     Attorneys for Plaintiff /Counter-Defendant
13   Switch, Ltd.
14                               UNITED STATES DISTRICT COURT

15                                      DISTRICT OF NEVADA
16   SWITCH, LTD., a Nevada corporation,                  CASE NO.: 2:19-cv-00631-GMN-NJK
17                  Plaintiff/Counter-Defendant,          STIPULATION AND ORDER FOR
                                                          EXTENSION OF TIME TO FILE
18                                                        RESPONSIVE PLEADINGS TO
     v.
19                                                        DEFENDANTS’ MOTION FOR
     UPTIME INSTITUTE, LLC, a Delaware limited            PROTECTIVE ORDER [DKT. #45]
20   liability company; and UPTIME INSTITUTE              (SECOND REQUEST) AND
     PROFESSIONAL SERVICES, LLC, a Delaware               DEFENDANTS’ MOTION TO
21   limited liability company,                           EXCLUDE PLAINTIFF’S INSIDE
                                                          COUNSEL SAMUEL CASTOR
22                  Defendants/Counterclaimants.          FROM TAKING AND DEFENDING
23                                                        DEPOSITIONS [DKT. #46] (FIRST
                                                          REQUEST)
24

25          Plaintiff SWITCH, LTD., and Defendants UPTIME INSTITUTE, LLC, and UPTIME

26   INSTITUTE PROFESSIONAL SERVICES, LLC, (collectively, the “Parties”), by and through

27   their respective counsel, respectfully submit the following Stipulation and Order for Extension of

28   Time to File Responsive Pleadings in accordance with LR IA 6-1.

                                                    -1-

     17212897.2.LITIGATION
 1           The parties have decided today to engage in active settlement discussions and would like

 2   to spend the next eighteen (18) days focusing on those negotiations, attempting to resolve this case,

 3   rather than on motion practice. To allow the parties to conduct meaningful settlement discussions,

 4   the Parties hereby request an extension of the following deadlines that will occur in the next 18

 5   days.

 6   A.      Defendants’ Motion for Protective Order [Dkt. #45]
 7           Defendants filed their Motion for Protective Order [Dkt #45] (“Motion”) on February 14,

 8   2020. Plaintiff asked Defendants for an extension of time of five days to file its response. On

 9   February 18, Plaintiff proposed to Defendants an agreement including the requested extension for

10   plaintiff and a five-day extension for Defendants to file their reply brief. However, moments

11   thereafter, Plaintiff filed a Motion to Extend Time for Plaintiff to File Responsive Pleading [Dkt.

12   #47] with the court, requesting the extension for Plaintiff only, as Plaintiff’s counsel had not yet

13   seen the proposed agreement.

14           The Court entered an Order on February 19 [Dkt. #48], granting the motion and making

15   Plaintiff’s responsive pleading due on February 24, 2020. Plaintiff has since agreed to the

16   requested extension for the reply brief as well, which would extend the deadline for the reply until

17   March 2, 2020.

18           Pursuant to Stipulation of the Parties, the Parties request that the Court grant their request

19   to extend the currently agreed responsive pleading deadlines by eighteen (18) days, as follows:

20           Plaintiff’s current response deadline:         February 24, 2020
21           Requested response deadline:                   March 13, 2020
22           Defendants’ current reply deadline:            February 26, 2020
23           Requested reply deadline:                      March 20, 2020
24           This is the second request for extension of time for the Parties to file responsive pleadings
25   to Defendants’ Motion [Dkt. #45]. This request is not dilatory nor will it cause any undue delay in

26   this litigation, but instead is designed to allow for meaningful settlement discussion. Also, in the

27   event that the parties are unable to settle the case, the parties agree that Defendants may have one

28

                                                      -2-

     17212897.2.LITIGATION
 1   week to reply in support of their Motion for Protective Order, as Defendants’ moving brief was 23

 2   pages and Plaintiff’s response is expected to be substantial.

 3   B.       Defendants’ Motion to Exclude Plaintiffs’ Inside Counsel Samuel Castor from
              Taking and Defending Depositions (“Motion to Exclude”) [Dkt. #46]
 4

 5           Defendants filed their Motion to Exclude on February 14, 2020. The current deadline for

 6   Plaintiff to file a responsive pleading is February 28, 2020. Pursuant to LR 7-2(b), Defendants’

 7   reply is due March 6, 2020.

 8           Pursuant to Stipulation of the Parties, the Parties request that the Court grant their request

 9   to extend the current responsive pleading deadlines by eighteen (18) days, as follows:

10           Plaintiff’s current response deadline:           February 28, 2020

11           Requested response deadline:                     March 17, 2020

12           Defendants’ current reply deadline:              March 6, 2020

13           Requested reply deadline:                        March 24, 2020

14

15           This is the first Stipulation for extension of time for the Parties to file responsive pleadings

16   to Defendants’ Motion [Dkt. #46]. This request is not dilatory nor intended to cause any undue

17   delay in this litigation.

18   C.       Motion to Dismiss Second Amended Complaint

19            On February 4, 2020, Plaintiff filed its Second Amended Complaint. The deadline for

20    Defendants to answer or move in response is March 5, 2020.

21            This is the first Stipulation for extension of time for the Defendants to answer or move in

22    response to the Second Amended Complaint.

23            Pursuant to Stipulation of the Parties, the Parties request that the Court grant their request

24   to extend the current deadline for Defendants to answer or move in response to the Second

25   Amended Complaint by eighteen (18) days, as follows:

26   ///

27   ///

28   ///

                                                       -3-

      17212897.2.LITIGATION
 1           Plaintiff’s current response deadline:         March 5, 2020

 2           Requested response deadline:                   March 23, 2020
 3           IT IS SO STIPULATED this 24th day of February, 2020.

 4   DECHERT LLP                                       SWITCH, LTD.

 5
     BY: /s/: Diane Siegel Danoff                      BY: /s/: Samuel D. Castor
 6   Diane Siegel Danoff (admitted pro hac vice)       Samuel D. Castor, Esq. (SBN 11532)
     Luke M. Reilly (admitted pro hac vice)            SWITCH, LTD.
 7   DECHERT LLP                                       7135 South Decatur Avenue
     Cira Centre, 2929 Arch Street                     Las Vegas, NV 89118
 8   Philadelphia, PA 19104-2808                       (702) 444-4102 (Telephone)
     (215) 994-4000 (Telephone)                        Email: sam@switch.com
 9   (215) 994-2222 (Facsimile)
     Email: diane.danoff@dechert.com                   James D. Boyle, Esq. (SBN 08384)
10   Email: luke.reilly@dechert.com                    Joanna M. Myers, Esq. (SBN 12048)
                                                       Jessica M. Lujan, Esq. (SBN 14913)
11   Chad R. Fears, Esq. (SBN 6970)                    HOLLEY DRIGGS WALCH
     Joshua D. Cools, Esq. (SBN 11941)                 FINE PUZEY STEIN & THOMPSON
12   EVANS FEARS & SCHUTTERT LLP                       400 South Fourth Street, Third Floor
     2300 West Sahara Avenue, Suite 950                Las Vegas, NV 89101
13   Las Vegas, NV 89102                               (702) 791-0308 (Telephone)
     702-805-0290 (Telephone)                          Email: jboyle@nevadafirm.com
14   702-805-0291 (Facsimile)                          Email: jmyers@nevadafirm.com
     Email: cfears@efstriallaw.com                     Email: jlujan@nevadafirm.com
15   Email: jcools@efstriallaw.com                     Attorneys for Plaintiff

16   Jennifer Insley-Pruitt (admitted pro hac vice)
     DECHERT LLP
17   Three Bryant Park
     1095 Avenue of the Americas
18   New York, NY 10036
     (212) 698-3500 (Telephone)
19   (212) 698-3599 (Facsimile)
     Email: jennifer.insley-pruitt@dechert.com
20   Attorneys for Defendants Uptime Institute,
     LLC and Uptime Institute Professional
21   Services, LLC
22
                                                            IT IS SO ORDERED:
23
                                                            __________________________________
24                                                          UNITED STATES MAGISTRATE JUDGE
25                                                                  February26,
                                                                   February  25,2020
                                                                                 2020
                                                            Dated:_____________________________

26

27

28

                                                      -4-

     17212897.2.LITIGATION
